internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-140591-02 date date legend parent holding partner dc1 dc2 dc3 newco d sec_1 fp d1 cc intl plr-140591-02 dear this responds to the letter dated date submitted on behalf of parent requesting rulings with respect to transactions occurring subsequent to the taxpayer’s execution of the transactions in ltr date and ltr ______ date plr-125782-01 plr- the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling requests verification of the information representations and other data may be required as part of the examination process facts dc1 and dc2 are wholly owned by holding which is wholly owned by parent dc1 and dc2 own percent and percent respectively in dc3 dc1 dc2 dc3 holding and parent are all domestic corporations and members of a group that files a consolidated_return parent group dc3 is a percent partner in fp fp wholly owns newco a domestic_corporation which wholly owns d sec_1 a domestic_corporation pursuant to ltr gain recognition agreements gras were required to be entered into by dc1 and dc2 subsequent to carrying out the transactions set forth in ltr dc1 and dc2 each transferred their interests in fp to dc3 pursuant to plr-125782-01 parent complied with the requirements of sec_1_367_a_-3t g and filed the disclosures of the transfers and caused a new gra to be executed parent proposes that dc3 increase its interest in fp from percent to percent by a cash purchase at fair_market_value an amount of partner’s interest in fp d sec_1 liquidate into newco and newco merge into a newly formed limited_liability_company llc that will be wholly owned by fp parent represents that llc will be treated as an entity that is disregarded as an entity separate from its owner under sec_301_7701-3 law and analysis sec_367 provides that when appreciated_property held by u s persons is transferred to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition transfer the transfer will be taxable unless one of the enumerated exceptions applies treasury_decision fr date promulgated regulations hereafter final regulations under sec_1_367_a_-3 which were effective for transfers of property occurring after date see sec_1_367_a_-3 the transactions undertaken by taxpayer pursuant to ltr are subject_to these regulations these regulations also apply to the new gra executed pursuant to plr-125782-01 cc intl plr-140591-02 the provisions of former temp sec_1_367_a_-3t g also apply to the new gra that was executed pursuant to plr specifically sec_1_367_a_-3t g i provides that if prior to the close of the fifth taxable_year following the taxable_year of the transfer the transferee foreign_corporation disposes of the transferred stock in any manner other than in a liquidation of the transferred corporation then by the 90th day thereafter the transferor will file an amended_return for the year of the transfer and recognize thereon the gain realized but not recognized upon the initial transfer further sec_1_367_a_-3t g iii provides that for purposes of paragraph g i and ii a disposition not in the ordinary course of business by the transferred corporation of all or a substantial portion of its assets other than a distribution including a liquidation distribution to the transferee foreign_corporation shall be treated as a disposition by the transferee foreign_corporation of a proportionate amount of stock of the transferred corporation for purposes of sec_1_367_a_-3t g and the ruling herein newco is the transferred corporation the stock of newco is the transferred stock and fp is the transferee foreign_corporation conclusion based solely on the facts submitted and representations made and provided that fp holds the assets received in the merger of newco into llc for the remainder of the period for which the gra described in plr is in effect and if fp recognizes gain on the liquidation of newco that is less than or equal to the inherent gain in the newco stock when dc1 was deemed to contribute the stock to fp then the gain must be allocated to dc3 pursuant to sec_704 of the internal_revenue_code and such gain shall be reported by dc3 and tax paid with interest accruing from d1 we conclude that the merger of newco into llc is treated for federal tax purposes as a liquidation of newco into fp subject_to sec_331 and sec_336 of the internal_revenue_code pursuant to sec_1492 and sec_1_367_a_-3t g iii the deemed liquidation of newco into fp does not trigger the gra executed pursuant to plr-125782-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether or not the gras entered into by the taxpayer are triggered by any event not ruled upon in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc intl plr-140591-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s michael h frankel michael h frankel senior technicial reviewer branch international enclosures copy of this letter copy for sec_6110 purposes
